USCA11 Case: 21-11197    Date Filed: 11/12/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11197
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
ANTHONY LEWIS,
a.k.a. Ant,
a.k.a. Antman,


                                        Defendant-Appellant.
USCA11 Case: 21-11197        Date Filed: 11/12/2021     Page: 2 of 4




2                      Opinion of the Court                21-11197

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:15-cr-20529-JAL-9
                    ____________________

Before WILLIAM PRYOR, Chief                Judge, WILSON and
ANDERSON, Circuit Judges.
PER CURIAM:
       Anthony Lewis, a federal prisoner, appeals pro se the denial
of his motion for compassionate release. 18 U.S.C.
§ 3582(c)(1)(A)(i). The district court ruled that the statutory sen-
tencing factors weighed against a reduction of Lewis’s sentence
and, in the alternative, that he would pose a danger to the public if
released. We affirm.
       Lewis moved for early release based on his risk of severe ill-
ness or death from COVID-19 due to his moderate to severe
asthma, partial blindness, chronic knee and hand pain, and glau-
coma. Lewis alleged that his continued education, exemplary be-
havioral record, work in prison, and post-release plan established
that he was no longer a danger to the community and that the stat-
utory sentencing factors and his rehabilitation weighed in favor of
a sentence reduction. The government opposed Lewis’s motion.
      The district court assumed that Lewis “presented extraordi-
nary and compelling reasons for a sentence reduction,” but it found
USCA11 Case: 21-11197         Date Filed: 11/12/2021      Page: 3 of 4




21-11197                Opinion of the Court                          3

“that the sentencing factors under 18 U.S.C. § 3553(a) do not sup-
port a sentence reduction, and that [Lewis] poses a danger to the
safety of others and the community.” The district court determined
that “the nature and circumstances of [Lewis’s drug] offense[,
which it classified as] very serious,” and his “violent criminal his-
tory and . . . consistent[] demonstrat[ion of] a lack of respect for the
rule of law and law enforcement” did “not support a sentence re-
duction . . . .” Alternatively, the district court determined that
Lewis’s “lengthy and violent criminal history involving firearms
and attempted murders, . . . [made him] a danger to the safety of
other persons and the community for purposes of U.S.S.G.
§ 1B1.13(2) and 18 U.S.C. §§ 3142(g), 3582(c)(1)(A)(i).”
        We review the denial of a motion for compassionate release
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” Id. (quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259,
1267 (11th Cir. 2019)). “When review is only for abuse of discre-
tion, it means that the district court had a ‘range of choice’ and that
we cannot reverse just because we might have come to a different
conclusion had it been our call to make.” Id. at 912.
      The district court did not abuse its discretion by denying
Lewis’s motion for compassionate release. The district court rea-
sonably determined that requiring Lewis, a career offender, to
serve the remainder of his “132-month prison sentence” was
USCA11 Case: 21-11197          Date Filed: 11/12/2021       Page: 4 of 4




4                        Opinion of the Court                   21-11197

necessary “to reflect the seriousness of [his] offense, to promote re-
spect for the law, . . . to provide just punishment for the offense, to
afford adequate deterrence to criminal conduct, and to protect the
public from . . . [similar future] crimes . . ., 18 U.S.C. § 3553(a)(2)(A)
– (C).” The district court recalled from sentencing that, while he
was on probation following his convictions for attempted murder,
attempted felony murder of a police officer, resisting an officer
with violence, and two counts of being a felon in possession of a
firearm, Lewis participated “in a massive, year-long drug trafficking
conspiracy involving crack cocaine, powder cocaine, ‘Molly,’
‘Xanax,’ and marijuana” for which he “alone was accountable for
selling at least 120 grams of crack cocaine and 120 grams of powder
cocaine.” The district court also highlighted that the conspiracy
“involved [the use of] stash houses, trap houses, several firearms
(including pistols, rifles, and a shotgun), and an arsenal of ammu-
nition” and evidenced an escalation in violence from Lewis’s early
adult convictions for carrying a concealed firearm and possessing
marijuana. Lewis argues that insufficient weight was given to his
self-improvement in prison, but we cannot say the district court
abused its discretion by placing greater weight on Lewis’s offense
and criminal history. See United States v. Kuhlman, 711 F.3d 1321,
1327 (11th Cir. 2013). And that same evidence supported the alter-
native ruling of the district court that Lewis posed a danger to the
public if released.
       We AFFIRM the denial of Lewis’s motion for compassion-
ate release.